                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


CHRISTINA ALESSIO,                                     )           CASE NO. 5:17-cv-01426
                                                       )
                                                       )
                         PLAINTIFF,                    )           JUDGE SARA LIOI
                                                       )
vs.                                                    )
                                                       )           MEMORANDUM OPINION
UNITED AIRLINES, INC., et al.,                         )
                                                       )
                                                       )
                         DEFENDANTS.                   )

        On February 15, 2018, the Court granted the motion of defendants to dismiss this action,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, for failure to state a claim

upon which relief could be granted, but afforded pro se plaintiff Christina Alessio (“Alessio”)

leave to amend her complaint to raise factual allegations that would support a claim against

defendant United Airlines, Inc. (“United”) for failure to accommodate a disability under the

Americans with Disabilities Act (“ADA”). (Doc. No. 26 (Memorandum Opinion and Order

[“MOO”]) at 232-33.1) On March 9, 2018, Alessio timely filed her amended complaint. (Doc.

No. 27 (First Amended Complaint [“FAC”]).)

        Now before the Court is United’s motion to dismiss the FAC for failure to state a claim.

(Doc. No. 28 [“Mot.”].) Alessio did not file an opposition, and the time for filing a response brief

has passed. Because the Court finds that the FAC does not allege fact that, if believed, would

support a claim that United failed to accommodate Alessio’s disability under the ADA, the


1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
motion to dismiss is GRANTED.

          I.     STANDARD OF REVIEW

          A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not

require great detail, the factual allegations in the complaint “must be enough to raise a right to

relief above the speculative level[.]” Bel Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a

‘showing,’ rather than a blanket assertion, of entitlement to relief.” Id. at 556 n.3 (criticizing the

Twombly dissent’s assertion that the pleading standard of Rule 8 “does not require, or even

invite, the pleading of facts”).

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570).

Rule 8 does not “unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.” Id. at 678-79. “When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679 (citation omitted). “The Court need not, however, accept unwarranted factual

inferences.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d

430, 434 (6th Cir. 2008) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)).

          Further, although pleadings and documents filed by pro se litigants are “liberally

construed” and held to a less stringent standard than formal pleadings drafted by lawyers,

                                                  2
Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007), pro se

plaintiffs must still meet basic pleading requirements and courts are not required to conjure

allegations on their behalf. Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001) (citations

omitted); see Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985) (District courts

are not required to conjure up questions never squarely presented to them or to construct full

claims from sentence fragments. To do so would “require . . . [the courts] to explore exhaustively

all potential claims of a pro se plaintiff. . . [and] would . . . transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.”) (citation omitted); see also Twombly, 550 U.S. at

555 (The complaint must contain “more than labels and conclusions, and a formulaic recitation

of a cause of action’s elements will not do.”); Scheid v. Fanny Farmer Candy Shops, Inc., 859

F.2d 434, 437 (6th Cir. 1988) (all complaints must contain either direct or inferential allegations

respecting all material elements of some viable legal theory to satisfy federal notice pleading

requirements) (citations omitted).

        II.     BACKGROUND AND DISCUSSION

        The Court assumes familiarity with its February 15, 2018 Memorandum Opinion and

Order and will only review the factual and procedural background of the case briefly to give

context to the pending motion. Alessio is a flight attendant employed by United. (MOO at 220.)

While her pleadings in this case have been consistently incoherent, the clear impetus for the

present action is Alessio’s belief that United is using hazardous air fresheners and/or cleaning

products in the cabins of its aircrafts in violation of federal law. (Id.)

        Affording a liberal construction to her pleading, the Court interpreted her initial

                                                    3
complaint as attempting to raise claims for violations of 49 U.S.C. § 5124, the Age

Discrimination in Employment Act (“ADEA”), and the ADA. Finding that the allegations in the

complaint, even if believed, did not state a claim under any of these federal statutes, the Court

dismissed the claims. However, the Court noted that documents appended to the complaint from

certain agency proceedings indicated that Alessio may have sought accommodation from United

for a possible disability. In an abundance of caution, and after carefully reviewing the elements

of an ADA failure to accommodate claim, the Court granted Alessio leave to attempt to plead

such a claim. (Id. at 228-33.)

       As the Court explained in its February 15, 2018 decision, in order to set forth a prima

face case for a failure to accommodate under the ADA, a plaintiff must allege sufficient facts,

which if true, establish that: (1) she is disabled within the meaning of the ADA; (2) she is

otherwise qualified for her position, with or without reasonable accommodation; (3) her

employer knew or had reason to know about her disability; (4) she requested an accommodation;

and (5) her employer failed to provide a reasonable accommodation. See Aldini v. Kroger Co. of

Mich., 628 F. App’x 347, 350 (6th Cir. 2015).

       Alessio fails to offer factual allegations that, if believed, would support any of the

elements of an ADA failure to accommodate claim. Like its predecessor, the FAC consists

largely of her opinions that United is using dangerous air fresheners in its aircrafts, and that, as a

result, the “Global Air Traveling Public” is being denied a safe environment. (See, e.g., FAC at

235.) She alleges that air travelers, generally, are being exposed to harmful chemicals that could




                                                  4
result in some unidentified disability.2 (Id. at 237.) She suggests that this fact “should raise

concern for the need of an accommodation with respect to the Whole Global Air Traveling

Public being subjected to Chemical Substance Aircraft Cabin Air.” (Id. at 238.)

        While Alessio has expressed concern for the safety and comfort of the air traveling public

at large, she has failed to allege any facts that, if believed, would support her ADA claim. First,

she has failed to set forth factual allegations supporting a finding that she is an individual with a

disability, which is a prerequisite to demonstrating that she is qualified for protection under the

ADA. The FAC identified no “physical or mental impairment” and no factual allegations to

support a conclusion that any such impairment “substantially limits one or more major life

activities[.]” 42 U.S.C. § 12102(1)(A). This failure, alone, is fatal to her claim. See, e.g., Currie

v. Cleveland Metro. Sch. Dist., No. 1:15 CV 262, 2015 WL 4080159, at *4 (N.D. Ohio July 6,

2015) (dismissing pro se complaint, noting “[a] complaint alleging an ADA violation is properly

dismissed for failure to identify a disability”). Alessio has also failed to allege that she requested

a reasonable accommodation. Nowhere in the FAC does she identify any accommodation that

she requested of United, explain how such an accommodation would afford her the ability to

perform the essential functions of her position, or assert that any such reasonable accommodation

was denied her by United.

        As her amended pleading lacks the factual basis to satisfy any of the elements of a failure

to accommodate claim under the ADA, it is subject to dismissal with prejudice. See, e.g., Lee v.

Sony BMG Music Entm’t, Inc., 557 F. Supp. 2d 418, 426 (S.D.N.Y. 2008) (dismissing plaintiff’s


2
   Alessio also alleges that “the ‘disability’ develops, because of the ‘inability’ to follow safety protocol
communicated in the Chemical Substance air fresheners and Chemical Substance cleaning products, Material Safety
Data Sheets. With respect and for the record, the Chemical Substance ingredients to the Aircraft Cabin ‘air
fresheners’ state: Not applicable.?” (Id. at 238, alterations and punctuation in original.)
                                                             5
disability discrimination claim under Rule 12(b)(6) where plaintiff failed to plead that she could

not perform a major life activity and did not identify her alleged disability); Coleman v. Ford

Motor Co., No. 3:04CV7590, 2005 WL 1459549, at *2 (N.D. Ohio June 17, 2005) (“Any claim

of disability discrimination that plaintiff’s complaint might be read as asserting is barred due to

plaintiff’s failure to specify the allegedly disabling impairment. . . . Plaintiff’s complaint fails to

specify the particular impairment; indeed, he fails to identify any impairment.”).

       Moreover, to the extent that the FAC can be interpreted as improperly seeking to

“appeal” this Court’s February 15, 2018 ruling, such a request is premature and addressed to the

wrong court. (See FAC at 235.) Alternatively, if Alessio’s request to “appeal” represents a

request for reconsideration, the request is denied, as she has failed to identify any reason why she

is entitled to reconsideration of the Court’s February 15, 2018 decision.

       III.    CONCLUSION

       For all the foregoing reasons, United’s motion to dismiss the FAC (Doc. No. 28) is

GRANTED. This case is closed.

       IT IS SO ORDERED.



Dated: November 20, 2018
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                   6
